Citation Nr: 0620393	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-34 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than April 23, 1991, 
for an award of service connection for post-traumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to April 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Togus, Maine, and Boston, 
Massachusetts, Regional Offices (ROs) of the Department of 
Veterans Affairs (VA).  The Boston RO forwarded to appeal to 
the Board.

During the pendency of this appeal, the veteran requested a 
videoconference hearing before a Member of the Board.  He was 
unable to attend the scheduled hearing, but, in a report of 
contact dated in December 2005, withdrew his hearing request 
and asked that the case be adjudicated by the Board.  


FINDINGS OF FACT

1.	Service connection for PTSD was denied by the Board in a 
December 1983 decision on the basis that there was no 
confirmed diagnosis of PTSD.  

2.	The veteran submitted an application to reopen his claim 
for service connection for PTSD on April 23, 1991.  

3.	VA medical records dated prior to April 23, 1991, do not 
show a diagnosis of PTSD.  Records do not otherwise reveal 
that a claim for service connection for PTSD was filed prior 
to April 1991

4.	A confirmed diagnosis of PTSD was first demonstrated on VA 
compensation examination in May 1991.  




CONCLUSION OF LAW

The proper effective date for an award of service connection 
for PTSD is April 23, 1991.  38 U.S.C.A. § 5110(a), (b) (West 
2002); 38 C.F.R. § 3.400,(a), (b) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in October 2002 and February 2004, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the only issue is that of the proper 
effective date assigned for an award of service connection.  
As the veteran has been provided with the appropriate 
notifications for this issue, no additional information or 
notice is considered necessary.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b); 38 C.F.R. § 3.400,(a), (b).  The effective date 
for the grant of service connection is the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  Id.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (a).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree or a claim for pension denied for the 
reason the disability was not permanently and totally 
disabling, receipt of one of the following may be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen:  

(1)	The date of outpatient or hospital examination or date 
of admission to a VA hospital or uniformed services 
hospital.  

(2)	The date of receipt of evidence from a private 
physician when evidence furnished by or on behalf of 
the claimant is within the competence of the physician.  
38 C.F.R. § 3.157(b).  

Review of the record shows that the veteran first claimed 
service connection for PTSD in 1982.  At that time, VA 
outpatient treatment reports showed diagnoses that included 
manic-depressive illness (later known as bipolar disorder) 
and PTSD.  A November 1982 VA psychiatric examination found 
that there was insufficient evidence to support a diagnosis 
of PTSD and, in December 1982 the RO denied service 
connection for this disorder.  The veteran appealed, but 
service connection for PTSD was denied by the Board in a 
December 1983 decision.  Under such circumstances, the 
decision of the Board is final, with the exception that a 
veteran may later reopen his claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  As will 
be noted later, he could also claim the Board decision 
contained clear and unmistakable error-a claim not made 
here.

Between 1983 and 1991, the veteran submitted applications for 
pension benefits, which were granted in 1984.  He was 
evaluated by VA on an outpatient and inpatient basis, with 
diagnosis consistently being bipolar disorder.  There was no 
mention of PTSD in these medical reports.  On April 23, 1991, 
the veteran's representative submitted an application to 
reopen his claim for service connection for PTSD.  A VA 
compensation examination, dated in May 1991, confirmed the 
diagnosis of PTSD and the veteran was awarded service 
connection for this disorder by rating decision of the RO in 
June 1991.  The effective date was set at April 23, 1991.  A 
100 percent rating for this disability was eventually 
assigned, effective April 23, 1991.  

The veteran believes that he should be awarded compensation 
for PTSD from 1982 when he originally claimed service 
connection for the disorder.  Service connection was, 
however, denied at that time, with the denial being upheld by 
the Board in 1983.  Such a decision may only be overturned by 
a finding of clear and unmistakable error, a motion for which 
has not been advanced by the veteran.  While the Board has 
reviewed a statement, dated in April 2004, from a VA 
psychologist who treated the veteran during the 1980's, to 
the effect that the veteran's diagnosis since discharge from 
service was PTSD, this statement does not alter the findings 
in 1983, that PTSD was not clinically confirmed in the record 
at that time.  The statement received in 2004 does not 
provide the basis for the establishment of an effective date 
earlier than April 1991.  

The Board has reviewed all of the medical evidence of record 
between date of the denial of service connection for PTSD by 
the Board, in 1983, and the application to reopen the claim 
for service connection in April 1991, but can find no 
treatment for this disease that may be considered to be an 
informal application to reopen the claim.  The mere receipt 
of medical records cannot be construed as an informal claim 
for the benefit.  See 38 C.F.R. § 3.157; Brannon v. West, 12 
Vet. App. 32, 35 (1998).  Thus, the record shows that, after 
final denial by the Board, the veteran did not apply to 
reopen his claim for service connection for PTSD until April 
23, 1991, which is the proper effective date for the award.  



	(CONTINUED ON NEXT PAGE)



ORDER

An effective date earlier than April 23, 1991, for an award 
of service connection for post-traumatic stress disorder 
(PTSD), is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


